Detailed Action
1. This Office Action is submitted in response to the Amendment filed 10-5-2021, wherein claims 1, 8, and 15 have been amended. Claims 1-21 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Response to Arguments
2. The applicants arguments regarding the Wijesooriya reference filed 10-5-2021 have been fully considered but they are not persuasive. 
The Applicant argues at page 10 of the remarks that, it is clear that the independent claims are distinguished from any reasonable combination of Luzzara, Wiyesooriya, and Sheng, as Wijesooriya’s teachings regarding different leaf speeds are highly focused on the differential speeds of leaves within a shared layer of leaves and has nothing to do with leaves between different layers of leaves.
The examiner disagrees, because the Wijesooriya reference has only been used to show that the prior art discloses an MLC with two leaf banks, wherein the Wijesooriya reference describes measuring leaf response times of leaves that are moved at different maximum leaf velocities.
Also, the summary or abstract of the Wijesooriya reference states on page 932 that, “The aims of this paper are to measure maximum leaf velocity, acceleration, and deceleration to obtain the mechanical response times for the MLC, and determine whether the MLC is suitable for 4D radiotherapy.”
The Wijesooriya reference also states at page 936 that, “In this paper we focus only on one but important portion of the total delay, the mechanical response time.”, and Wijesooriya concluded at the bottom of page 941 that, “The mechanical response time calculated from the 
Also there is nothing in the Wijesooriya reference to prohibit one of ordinary skill in the art to look to the Wijesooriya reference as a example of MLC leaves moving at different velocities.

The remaining applicants arguments are moot in view of new grounds for rejection necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzara, USPN 8,519,370, in view of Wijesooriya; et. al, “Determination of maximum leaf velocity and acceleration of a dynamic multileaf collimator: Implications for 4D radiotherapy”, Med. Phys. 32 (4), April 2005, pp. 932-941, and in further view of Sheng, USPN 10,987,523.
Regarding newly amended claim 1, Luzzara discloses a multi-leaf collimator (MLC) apparatus for radiation modulated radiation therapy (IMRT), as shown below in Figure 1 that includes; a first multi-leaf collimator (MLC) layer 120 positioned proximal to a radiation source, and configured to define the contour or shape of the radiation beam profile as delivered to the target or patient P; and a second MLC layer 125 positioned distal to the radiation source, and configured for reducing the intensity of the penumbra of the beam after it has passed through the first MLC layer 120. See Col. 1, line 35-67; Col. 4, line 9-67 and Col. 5, line 1-10.

    PNG
    media_image1.png
    541
    740
    media_image1.png
    Greyscale

	Luzzara also discloses that the physical movement of the MLC leaves is carried out by movement assembly 160 (note Figure 1), which moves the leaves using motors, gears and lead screws in accordance with instructions provided by controller 150, so that during actual radiation treatment, the motion or movement of the leaves of the multi-leaf collimator of Luzzara is provided by movement assembly 160 via instructions in controller 150 that are based upon the radiation therapy treatment plan. See Col. 5, line 11-64.

	Wijesooriya discloses an MLC that, provides mechanically variable beam collimation using individually motorized leaves to shape treatment fields, where the MLC has an inner set of leaves (second multi-leaf collimator layer) and an outer set of leaves (first multi-leaf collimator layer, where the inner set of leaves move with a higher maximum velocity than the outer set of leaves, as shown below in Figure 2. See also pages 932-935.
The velocities shown below in Figure 2 are derived from Dynalog files for an inner leaf and an outer leaf. Note that inner leaf has a higher maximum velocity and reaches the desired location faster than the outer leaf. 
 

    PNG
    media_image2.png
    636
    1000
    media_image2.png
    Greyscale

Wijesooriya also teaches that motors drive the leaves at different speeds and that the inner leaves of the MLC move at a higher maximum velocity than the outer leaves (note Figure 6). See Page 938.

As a result, one of ordinary skill in the art would recognize that the maximum leaf velocity measured in accordance with Wijesooriya above is equivalent to the claimed maximum speed.
Also, it would have been obvious to one of ordinary skill in the art that, if and when the treatment plan used in Luzzara required a second multi-leaf collimator layer to have a higher maximum speed relative to a first multi-leaf collimator layer, Luzzara would have used or selected motors, gears and lead screws capable of providing these maximum speeds, as required by the treatment plan, since operation of the Luzzara MLC device is not restricted to a specific set of motors, gears and lead screws. 
Modification would have required Luzzara to measure the maximum velocity of the leaves in the MLC, in accordance with Wijesooriya, in order to obtain the mechanical response time for the MLC prior to delivering radiation according to a given radiotherapy treatment plan, and thereby determine whether the MLC is suitable for the given radiotherapy treatment plan.
 Therefore, it would have been obvious to one of ordinary skill in the art that, Luzzara would  measure the maximum speed of the leaves in his MLC, in accordance with Wijesooriya, because by measuring the maximum speed of the leaves, Luzzara would be able to determine the mechanical response time for the MLC, thereby allowing Luzzara to modify the motors, gears and lead screws of movement assembly 160, in order to provide the maximum leaf speeds required by the radiotherapy treatment plan.
Regarding the limitation describing leaves having a width that is greater than l cm;, the combination of Luzzara and Wijesooriya fails to teach using a second multi-leaf collimator layer comprising leaves having a width that is greater than 1cm.
However, Sheng discloses a multileaf collimator (MLC) used for Intensity modulated radiation therapy (IMRT) that includes first and second layers (note Figure 3) comprised of leaves with a width that ranges from about 2.5 mm up to about 5 cm at Col. 4, line 14-35
Modification would have entailed using the range of leaf widths in accordance with Sheng in the MLC of Luzzara and Wijesooriya to provide control over the radiation dose distributions delivered to target tumors while reducing the dose spillage to normal surrounding tissues. Col. 1, line 23-27 and Col. 23, line 22-25 
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention, since it would have allowed Luzzara and Wijesooriya to provide control over the radiation dose distributions delivered to target tumors while reducing the dose spillage to normal tissues, thereby enabling delivery of high quality intensity modulated radiotherapy.
Regarding claims 2-7, the combination of Luzzara, Wijesooriya and Sheng discloses the claimed apparatus for radiation modulation in radiation therapy that includes the leaf widths of claim 7, as described above regarding claim 1, where Luzzara also teaches shaping and blocking the beam of claims 2 and 3; adjusting or modulating the intensity in different regions according to a treatment plan of claims 4 and 5; controlling the penumbra with the second layer of claim 6 at Col. 4, line 21-45.
	Luzzara fails to provide a definition for radiation penumbra; however, the radiotherapy prior art defines radiation penumbra as the region located close to the radiation field edge, where the radiation dose falls off rapidly towards the surrounding normal healthy tissue. 
Regarding claims 8-14, the combination of Luzzara, Wijesooriya and Sheng discloses all the limitations of the apparatus for radiation modulation in intensity including the first multi-leaf collimator layer disposed proximal to a radiation source and the second multi-leaf collimator layer disposed distal to the radiation source, as well as the median leaf widths in claims 8-10, as described above regarding claims 1-7, which one of ordinary skill would expect the claimed median widths to be included in the width range from about 2.5 mm up to about 5 cm taught in Sheng as described above.
Lastly, in order for the combination of Luzzara, Wijesooriya and Sheng to disclose the functions in the limitations of claims 11-13, the locations or positions of the first and second multi-leaf collimator layers, as previously described above, would simply have to be switched; i.e., the previously described first and second MLC layers merely need to be placed in opposite positions; i.e., vice versa. 
Thus switching positions of the first and second multi-leaf collimator layers would be an obvious modification to perform because, the applicants specification does not include any reason for the importance or criticality of the claimed positioning of the first and second MLC layers; in fact the applicant discloses that the positions of the MLC layers can be reversed or vice versa at [0031] and [0051] of the applicant’s published specification. 
Therefore, it would have been an obvious modification for Luzzara, Wijesooriya and Sheng to reverse the positions of the first and second MLC layers, in order to conform to the functions of claims 11-13, and so that the median width of the second set of leaves is substantially larger than a median width of the first set of leaves of claim 14. See also, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claims 15-21, the combination of Luzzara, Wijesooriya and Sheng discloses all these claim limitations, as described above regarding claims 1-14, where Luzzara also teaches shaping the beam to conform to the size and shape of the lesion, tumor, or structure being treated; i.e. the target area. See Col. 4, line 30-45.  





Conclusion	

 The Amendment filed on 10-5-2021 has been considered but is ineffective to overcome the references cited in the Office Action mailed 7-7-2021.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
November 22, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881